     Case 3:20-cv-03678-MCR-EMT Document 19 Filed 01/28/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA,
ex rel. ROBERT V. SMITH,

      Plaintiff,

v.                                             Case No. 3:20cv3678/MCR/EMT

JAY A. ODOM;
OKALOOSA COUNTY,
BOARD OF COMMISSIONERS,

      Defendants.

____________________________________


            MOTION FOR LEAVE TO APPEAR PRO HAC VICE
                     BY NATHANIEL H. HUNT

      Pursuant to Rule 11.1 of the Local Rules for this Court, Nathaniel H. Hunt

respectfully moves for admission pro hac vice to this Court in order to represent

Defendant Jay A. Odom in this matter. In support of this motion, Mr. Hunt states

the following:

      1.     Mr. Hunt is a member in good standing of the Colorado Bar and the

Georgia Bar. Mr. Hunt is also a member of the Federal District Court for the District

of Colorado; the United States Courts of Appeals for the Ninth and Tenth Circuits;

and the U.S. District Courts for the Middle and Southern Districts of Georgia. A
     Case 3:20-cv-03678-MCR-EMT Document 19 Filed 01/28/21 Page 2 of 4




Certificate of Good Standing from the Supreme Court of Colorado is attached to this

motion.

      2.       Mr. Hunt is a partner at the law firm of Kaplan Kirsch & Rockwell LLP

and has been retained by Mr. Odom as co-counsel in this matter in addition to the

counsel of record, Ben Gordon.

      3.       Mr. Hunt has never been subject to disciplinary proceedings by any

state or federal bar nor are there any pending disciplinary proceedings against him.

      4.       Mr. Hunt has reviewed and is familiar with the Local Rules of this

Court and has successfully completed the requisite online Attorney Admission

Tutorial (Confirmation Number: FLND16118567624102).

      5.       Mr. Hunt has reviewed and is familiar with the online CM/ECF

Attorney User’s Guide provided by this Court and with the CM/ECF e-filing system.

Mr. Hunt maintains an upgraded PACER account, through which he has submitted

a request for pro hac vice admission, which has been approved.

      6.       Mr. Hunt has paid the requisite pro hac vice fee at the time of filing of

this motion.




                                            2
     Case 3:20-cv-03678-MCR-EMT Document 19 Filed 01/28/21 Page 3 of 4




      Accordingly, Mr. Hunt respectfully requests permission to appear in this

Court for this cause only.


Dated: January 28, 2021            By: /s/ Nathaniel H. Hunt
                                     Nathaniel H. Hunt
                                     KAPLAN KIRSCH & ROCKWELL LLP
                                     1675 Broadway, Suite 2300
                                     Denver, CO 80202
                                     (303) 825-7000
                                     (303) 825-7005 Facsimile
                                     nhunt@kaplankirsch.com

                                      Attorney for Jay A. Odom




                                      3
Case 3:20-cv-03678-MCR-EMT Document 19 Filed 01/28/21 Page 4 of 4
